Citation Nr: 1549376	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  93-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to January 24, 1999, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm,  Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970. 

This case first came before the Board of Veterans' Appeals (Board) on appeal from an April 1991 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  Jurisdiction of the appeal was later transferred to the RO in New Orleans, Louisiana. 

The case has a long and complex procedural history, which was outlined when the matter was last before the Board in June 2014.  In that decision, the Board denied the benefit sought on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in March 2015 approving a joint motion for remand (JMR) by the Veteran and the VA Office of General Counsel (herein after "the parties").  The parties requested in the JMR that the June 2014 Board decision be vacated, and the matter be remanded back to the Board for further adjudication.  

The appeal is presently before the Board for action consistent with the agreement reached in the JMR. 


FINDINGS OF FACT

1.  During the course of an appeal for a higher initial disability rating for a service-connected disability, the Veteran submitted a statement indicating that he was unemployable due to that disability.  

2.  The Veteran has been found to be unemployable since December 1991.  




CONCLUSION OF LAW

The criteria to award an earlier effective date for the grant of a TDIU beginning in December 1991 are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law

Generally, an effective date for increased disability compensation shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  It shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) .

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  A claim for a TDIU is not a freestanding claim; rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of either the initial claim or as a claim for an increase rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement the service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Norris v. West, 12 Vet. App. 413, 420 (1999).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Otherwise, it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b)  (interpreting 38 U.S.C.A. § 501 ).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  However, the Board is not then limited to ensuring that the Director had the correct and full facts when rendering his decision, and the Board is not otherwise is bound by the Director's decision.  Id.  The Director's decision is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review.  The Director's decision denying or awarding an extraschedular rating is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence.  It is simply a decision that is adopted by the RO and reviewed de novo by the Board.  Id.  

B.  Analysis

(1) Date of Claim

In the JMR, the parties agreed that the claims file "clearly demonstrates that [the Veteran] put VA on notice as early as 1993, that he believed he was unemployable due to his gastrointestinal disorder."  JMR at 8.  Furthermore, according to the parties, "in an October 1996 VA Form 1-9, Appellant perfected his appeal for an increased rating for his service-connected gastrointestinal disorder by stating that he was seeking "any and all benefits that he may be legally entitled to as a result of his disability rating and his disabilities."  JMR at 8.  

The Board notes, consistent with the JMR, that the Veteran filed a letter with BVA in March 1993 requesting Advancement on the docket due to financial hardship.  In the letter, the Veteran wrote:  "My extreme personal and financial hardships are due to the fact that I have been unable to obtain gainful employment over the past several years because of my stomach condition."  He included copies of bankruptcy proceedings. 

In light of the agreement by the parties in the JMR, which is confirmed by the record, the Board will consider the March 1993 letter to BVA as the Veteran's earliest demonstration of an intent to file for a TDIU.  Because this was filed during the pendency of an appeal for a higher initial rating for a service-connected disability, which was received in January 29, 1991, the appeal for a TDIU must be considered to have arisen from that same appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
 
(2) Employability

As detailed by the Board in its last decision, the Veteran did not meet the schedular criteria for TDIU benefits prior to January 24, 1999.  See 38 C.F.R. § 4.16(a).  Instead, the Veteran contends that a TDIU should be awarded on an extraschedular basis under § 4.16(b) because his service-connected disability involving peptic ulcer disease with chronic gastrointestinal disorder precluded substantially gainful employment.  See Board Hearing Tr. 11 (attesting to the inability to earn a living wage "at least since December of 1991"). 

As the parties to the JMR noted, this matter has already been referred under § 4.16(b) to the C&P Director.  In August 2011 and November 2011, the C&P Director completed administrative review and denied an extraschedular grant of TDIU prior to January 24, 1999.

On this basis, the parties to the JMR agreed that the Board has already found that the Veteran was unemployable since at least December 1991.  The parties advised the Board to be:

[M]indful that in the decision currently on appeal, it found that "[t]he record reflects that the Veteran was unable to secure or follow a substantially gainful occupation as the result of one or more service-connected disabilities more than one year before the July 2000 joint motion," and it expressly stated that "the Board has duly complied with Court's directives to consider the Veteran's pre-January 1999 part-time work history, as well as the other evidence of record showing that he was, in fact, incapable of substantially gainful employment since at least December 1991."

After further study of the record, the Board can find no reasonable basis for overturning its prior finding.  All material evidence is essentially the same, and the Board is not bound by the C&P Director's opposite conclusion.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015); see also See, e.g., DiCarlo v. Nicholson, 20 Vet. App. 52, (2006); Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

Accordingly, the Board will not disturb its prior finding that the Veteran has been unemployable since December 1991.  

Because the appeal for a TDIU was already pending at that time, the December 1991 date represents the later of the two dates.  Hence, the effective date must be assigned from December 1991.  See 38 C.F.R. § 3.400(o)(1).  

Pursuant to the terms of the JMR, this outcome represents a complete grant of the benefit sought on appeal.  See Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014); AB v. Brown, 6 Vet. App. 35, 39 (1993); see also Massie v.  Shinseki, 25 Vet. App. 98, 12-28 (2011) (Interests of judicial economy demand that a represented veteran present all theories and assignments of error to VA before appealing to this Court, particularly where, as in this case, the newly raised theory involves a relatively novel application of fact to law), aff'd 724 F.3d 1325 (Fed.Cir.2013); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court.  Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation."), aff'd, 972 F.2d 331 (Fed.Cir.1992); 

As this represents a complete grant of the relief sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

An effective date beginning from December 1991, for the award of TDIU is granted.



____________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


